 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   coconnor@jonesday.com
     Brianne J. Kendall (admitted pro hac vice)
 3   CA Bar No. 287669
     bkendall@jonesday.com
 4   JONES DAY
     3161 Michelson Drive, Suite 800
 5   Irvine, CA 92612.4408
     (T) (949) 851-3939
 6
     (F) (949) 553-7539
 7
     Jennifer L. Braster
 8   Nevada Bar No. 9982
     jbraster@nblawnv.com
 9   Andrew J. Sharples
     Nevada Bar No. 12866
10   asharples@nblawnv.com
     NAYLOR & BRASTER
11   1050 Indigo Drive, Suite 200
     Las Vegas, NV 89145
12   (T) (702) 420-7000
     (F) (702) 420-7001
13
     Attorneys for Defendant
14   Experian Information Solutions, Inc.
15                                UNITED STATES DISTRICT COURT
16
                                       DISTRICT OF NEVADA

17   CATHERINE NICHOLS,                                Case No.: 2:17-cv-02337-APG- EJY
18                  Plaintiff,
19   vs.                                               STIPULATION TO EXTEND TIME TO
                                                       FILE RESPONSES AND REPLIES TO
20                                                     MOTIONS FOR SUMMARY JUDGMENT
     CREDIT UNION 1; and EXPERIAN
21   INFORMATION SOLUTIONS, INC.,
                                                       [SECOND REQUEST]
22                  Defendants.
23

24
            Plaintiff   CATHERINE       NICHOLS       (“Plaintiff”)   and   Defendant   EXPERIAN
25
     INFORMATION SOLUTIONS, INC., (“Experian”) (collectively, the “Parties”), by and
26
     through their counsel of record, hereby stipulate and request as follows:
27
            1.      On February 10, 2020, Experian filed its Motion for Summary Judgment and
28
     Plaintiff filed her Motion for Partial Summary Judgment. (ECF Nos. 122 and 126).
 1
            2.      Pursuant to LR 7-2, Experian and Plaintiff’s respective responses would be due
 2
     March 2, 2020 and replies would be due March 16, 2020.
 3
            3.      The parties subsequently stipulated to extend the response and reply deadlines
 4
     to March 16, 2020 and April 6, 2020, respectively. (ECR No. 131).
 5
            3.      Since that time, several individuals have been out of the office due to medical
 6
     reasons, including the main associate responsible for drafting Experian’s response brief.
 7
            4.      As such, the parties stipulate and agree that responses shall be due April 8, 2020
 8
     and replies shall be due April 29, 2020.
 9
            IT IS SO STIPULATED.
10
            Dated: March 12, 2020
11

12   KNEPPER & CLARK LLC                              NAYLOR & BRASTER
13
     /s/ Miles N. Clark                               /s/ Jennifer L. Braster
14   Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
     Nevada Bar No. 12796                             Nevada Bar No. 9982
15   Miles N. Clark, Esq.                             Andrew J. Sharples, Esq.
16   Nevada Bar No. 13848                             Nevada Bar No. 12866
     10040 W. Cheyanne Ave., Suite 170-109            1050 Indigo Drive, Suite 200
17   Las Vegas, NV 89129                              Las Vegas, NV 89145
18   David H. Krieger, Esq.                           Cheryl L. O’Connor
     Nevada Bar No. 9086                              Nevada Bar No. 14745
19                                                    coconnor@jonesday.com
     HAINES & KRIEGER, LLC
                                                      Brianne J. Kendall (admitted pro hac vice)
20   8985 S. Eastern Avenue, Suite 350                CA Bar No. 287669
     Henderson, NV 89123                              bkendall@jonesday.com
21
                                                      JONES DAY
22   Counsel for Plaintiff                            3161 Michelson Drive, Suite 800
                                                      Irvine, CA 92612.4408
23
                                                      Counsel for Defendant Experian Information
24                                                    Solutions, Inc.
25
            IT IS SO ORDERED.
26
                                   ________________________________________
27                                 United States District Judge
28                                                ______________________________
                                                       Dated: _______________
                                                  UNITED STATES DISTRICT JUDGE
                                                  Dated: March 12, 2020.
